 THE BAYT()WN SUNSouthern Newspapers, Inc., d/b/a The Baytown Sunand Houston Typographical Union No. 87, affiliatedwith International Typographical Union, AFL-CIO.Case 23-CA-7222October 12, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(G ANI) Mt MBIRS J ENKINSAND MU.RPHYOn May 2, 1979, Administrative Law Judge Ber-nard J. Seff issued the attached decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The General Counsel excepts to the AdministrativeLaw Judge's finding that Respondent justifiablychanged its rules unilaterally regarding "offday" com-pensation because the parties had reached impasse.We find merit in the General Counsel's exceptions.and conclude, contrary to the Administrative I.awJudge, that Respondent violated Section 8(a)(5) and(1) of the Act.The basic facts are not in dispute and are morefully set forth in the Administrative Law Judge's De-cision. The parties have established bargaining his-tory. In order to negotiate a new contract to succeedthe contract expiring on May I, 1978, the parties ini-tially met on April II of that year. At the secondmeeting, on April 26, Respondent offered a proposalregarding offdays which changed only one word inthe old language, providing for the assignment of off-days by the "publisher," not the "foreman," as previ-ously provided. On June 7, the Union stated that:"Except for the Union's outstanding issues, everyother issue would be tentatively okay." Respondent'srepresentative agreed.The existing provision, as "tentatively okayed,"provided for a full day's pay at the overtime rate forany work performed on an offday. Without any dis-cussion on this point, on June 7, 1978, Respondentunilaterally began paying overtime only after 37-1/2hours, offday or not.The Board has long held that "after good-faith ne-gotiations have exhausted the prospects of concludingan agreement, an employer does not violate the Actby making unilateral changes that are reasonablycomprehended within his pre-impasse proposals."'The determination of whether such an impasse hasbeen reached is strictly a factual judgment. We do notagree with the Administrative Law Judge's conclu-sion that the Union refused to bargain in good faithbecause the agreed-upon proposals marked "tenta-tivel) okay" by the Union were in fact still open forbargaining, and that, by refusing to bargain further,the Union acted in bad faith. Theretofore. no mean-ingful issue had been raised with respect to the clause.In our view, the circumstances amply support theUnion's contention that the parties had agreed to theoffday clause subject to agreement on the contract.However, even if we did agree that an impasse hadoccurred, Respondent's unilateral changes were to-tally inconsonant with its original offer, which wasalmost identical to the Union's offer.Thus Respondent bargained in bad faith by unilat-erally instituting a policy which was wholly differentfrom any comprehended in its proposals to the Unionand, indeed, without a breakdown in negotiations.Therefore, we conclude that Respondent has violatedSection 8(a)(5) and (1) of the Act.Upon the foregoing findings of ftct, and upon theentire record in this proceeding, the Board makes thefollowing:CON(CI!SIONS O(F LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By unilaterally instituting a change in itsmethod of compensation for offdays, Respondent hasfailed to bargain in good faith in violation of Section8(a)(5) and () of the Act.4. The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act.TIHE REMEI)YHaving found that Respondent has engaged in andis engaging in an unfair labor practice within themeaning of Section 8(a)(5) and ( 1) of the Act, we shallorder that it cease and desist therefrom. and, uponrequest. bargain in good faith with the Union as theexclusive representative of its employees with respectto wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached, em-body such understanding in a signed agreement.Ilai Brrotdcailng (.. 163 NLRB 475 (1967): In accord S4( ('onsrruc-Iwn (onian, I , 235 NI.RB 1211, 1219(1978).246 NLRB No. 539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is the Board's customary policy to direct a re-spondent to restore the status quo ante insofar as prac-tical where that respondent has taken unlawful uni-lateral action to the detriment of its employees.Accordingly, we shall order Respondent to makewhole all employees affected by its unlawful changeof compensation for offday work, in accordance withthe formula set out in Ogle Protection Service, Inc.,183 NLRB 682 (1970), with interest to be computedin the manner set forth in Florida Steel Corporation.231 NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Southern Newspapers, Inc., d/b/a The Baytown Sun,Baytown, Texas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Unilaterally instituting changes in its methodsof compensating employees for their offdays and fromrefusing to bargain with the Union on such matters.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Bargain in good faith with the Union with re-spect to wages, hours, and other terms and conditionsof employment, including offday compensation, andif an understanding is reached, embody such under-standing in a signed agreement.(b) Make whole the affected employees for anyloss sustained by Respondent's unilateral change inits compensation for offdays as set forth in the Sec-tion of this Decision and Order entitled "The Rem-edy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its Baytown, Texas, facility, copies ofthe attached notice marked "Appendix."2Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 23, after being duly signed by Respon-dent's authorized representative, shall be posted by itimmediately upon receipt thereof, and be maintained2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNo lIc To EMPI.OYEESPOSTED BY ORDER OF 'I ENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentW: WILL. NOT refuse to bargain in good faithconcerning rates of pay, wages, hours, or otherterms and conditions of employment, includingoffday compensation, with Houston Typographi-cal Union No. 87, affiliated with InternationalTypographical Union, AFL-CIO.WE WII.. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed to themin Section 7 of the Act.WE WIlt., upon request, bargain with theabove-named labor organization with respect torates of pay, wages, hours, and other terms andconditions of employment, including offdaycompensation, and, if an understanding isreached, embody such understanding in a signedagreement.WE WIL.L. make whole employees affected byour unlawful change in our method of compen-sation for work, with interest.SOUtIIERN NEWSPAPERS, IN(., I)/B/A THEIBAYI OWN SUNDECISIONSTAI1MEN1 OF THli CASEBERNARD J. SEFF, Administrative Law Judge: This casecame on for hearing before me in Houston, Texas, on Feb-ruary 13, 1979. Complaint was issued on October 2, 1978,based on the charge filed by the Houston TypographicalUnion No. 87, affiliated with International TypographicalUnion, AFL CIO, herein called the Union, alleging thatSouthern Newspapers, Inc., d/b/a The Baytown Sun,herein called Respondent, engaged in acts and conduct vio-lative of Section 8(a)(5) and (1) of the Act by unilaterallyalterating its methods of compensating employees who arecalled into work on their "off-days."The parties were permitted during the trial to examineand cross-examine witnesses, to introduce relevant docu-40 THE BAYTOWN SUNmentary evidence and to argue orally. Post-trial briefs werefiled for the General Counsel and for Respondent whichhave been carefully considered.FINDINGS OF FACT1. JURIS)I('IONRespondent is a corporation duly organized under andexisting under the laws of the State of Texas. At all timesmaterial herein Respondent has maintained its principal of-fice and place of business at Baytown, Texas, where it isengaged in the business of publishing a daily newspaper.During the preceding 12 months, a representative period,Respondent, in the course and conduct of its business op-erations, at its Baytown, Texas, place of business, heldmembership in or subscription to various interstate newsservices including, but not limited to, Associated Press andthe United Press; it also published national syndicated fea-tures and had gross annual revenues from such publishingoperations in excess of $200,000.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6). and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent has had contractual relations with the Unionfor approximately 35 years. The most recent agreement wasin effect from June , 1975, until May 1, 1978.An "off-day" in the typographical trade is comparable toa weekend in other industries. Because newspapers are fre-quently printed 7 days a week, employees are assigned daysother than the usual weekend, to be off from work.It is the contention of the General Counsel that Respon-dent ordered its method of compensation for "off-day"from paying a full day's work at the overtime rate of pay topaying the overtime rate only for hours worked in excess of37-1/2 hours, regardless of whether an employee worked onhis off-day.B. The Bargaining SessionsThe Company and the Union held their first bargainingsession on April 11, 1978, in an effort to succeed the onethen in effect. This meeting was held in the conferenceroom of the Baytown Sun, in Baytown, Texas. Present atthis meeting on behalf of Respondent were Charles Vickery,attorney: Jim Finley, manager: and Fred Hornberg. man-ager. On behalf of the Union, those present were NormanTaylor, scale committee chairman. Lucille Martin. em-ployee committeewoman, and Ray Williams, employeecommitteeman. Taylor was spokesman for the Union andVickery for the Respondent.At the initial meeting, Taylor gave the Company's repre-sentatives the Union's original contract proposal. No agree-ment was reached as to any of the terms of a new contractbecause Respondent did not have its proposals ready. but itagreed to provide them at the next negotiating session.There was no discussion at this meeting with respect to the"off-days" topic.A second negotiating session took place on April 26 withthe same representatives for the parties present who againmet in the conference room of the Baytown Sun. At thismeeting, Vickery passed out Respondent's original propos-als and included in the suggested language under a proposalnumber 28. It was provided that section II of the "off-days" provision be amended to read as follows:Section 11: Each regular situation holder shall haveassigned to him by the publisher regular offdays tolimit his working week to five shifts, which shall not bechanged except for rearrangement of the force, inwhich case notice shall be given at least 24 hours be-fore the beginning of the financial week; insofar aspractical, the five shifts constituting a situation shall beconsecutive. If called upon to work on his offdays bythe office, the employee shall be paid for a full-day'swork at the overtime rate of pay.The General Counsel points out in her brief that the onlychange Respondent proposed to make in section I I was thesubstitution of the word "publisher" for the word "fore-man" which is found in the previous contract and in theUnion's current proposal. At this stage of the negotiations,Respondent proposed no change in the manner of compen-sation for offday work, i.e.. a full day's work at the overtimerate of pay. Also, at this meeting, there was no specificdiscussion of the off-days problem.After the April 26 meeting. Respondent made no furtherwritten proposals in regard to offdays, section 11. It offereda new proposal entitled Publisher's Proposal, June 7. 1978.That proposal withdrew all Respondent's prior suggestionsexcept those especially enumerated. Taylor testified that af-ter receiving his copy of Respondent's June 7. 1978. pro-posal, he stated to Vickery, "Except for the Union's out-standing issues, every other issue would be tentativelyokay." Further, according to Taylor and not contradictedby any other testimony in the record, Vickery replied."Yes."Taylor further testified that offdays. section I1, was onlyspecifically discussed at one of the ten subsequent negotiat-ing sessions between the parties. The discussion concerningoffdays that did take place occurred on February 2, 1979.At this session, which was held at the Federal Mediationand Conciliation Service, Taylor testified that as the meet-ing came to a close Vickery suggested that the parties dis-cuss section I 1. According to Taylor. Frank Karl. an inter-national union representative, said that he thought therewas nothing to discuss because it was tentatively okayed.That ended the discussion of the offdays question.The most recent collective-bargaining agreement setforth that the overtime rate of pay could be earned by anemployee by either working hours in excess of the normalshift or by working on their offdays. That contract con-tained a provision, section 10.3, which states: 7-1/2 hours.exclusive of lunchtime, shall constitute a day's or night'swork. All work done in excess of 7-1/2 hours per da ornight shall be paid for at the rate of I-1/2 times based uponthe hourly wage rate paid to the employee. After the expira-41 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDtion of the contract, Respondent. by its attorney Vickery,stated that it was changing from daily overtime (overtimefor hours worked in excess of 7-1/2 hour shifts) to weeklyovertime (overtime pay only for working in excess of 37-1/2hours in a week). The fact of this change was embodied in anotice posted on Respondent's bulletin board on or aboutJune 15, 1978, as follows:NOTICE TO COMPOSING ROOM EFFECTIVEAT 7'CLOCK ON JUNE 15, 1978, OVERTIMEWILL BE PAID ONLY ON HOURS IN EXCESSOF 37-1/2 HOURS IN ANY WORKWEEK. DAILYOVERTIME IS DISCONTINUED EFFECTIVEJUNE 1, 1978.Chapel Chairman Sherri Moore testified that based onher own experience under the new management, Respon-dent changed from a policy of paying employees a full day'swork at the overtime rate of pay, when called into work ontheir offday, to a policy of paying the overtime rate fbroffday work only if an employee's total number of straight-time hours exceeded 37-1/2 hours. It cannot be said thatthere is any question but that the Board found that an em-ployer's change in its basis for computing overtime payconstituted a change in conditions of employment aboutwhich Respondent was required to bargain. Thus, it is ar-gued that an analogous change is evidenced in the instantcase by Respondent's alteration in its computation of off-day work. From this rationale, the General Counsel urgesthat the change made in the instant case should likewise befound violative of Section 8(a)(5) of the Act because it wasnot a subject upon which Respondent and the Union didany bargaining.C. The Question of ImpasseThe Developing Labor Law, page 330, defines impasse asfollows:The existence or nonexistence of an impasse is nor-mally put in issue when, after negotiations have beencarried on for a period of time, the positions of theparties become fairly well fixed and talks reach a stale-mate. When this occurs, the employer is free to makeunilateral changes in working conditions ....The crucial issue in this case revolves around the ques-tion as to whether or not an impasse had been reached.Respondent relies on his conclusion that an impasse hadoccurred. If this view is accepted, then Respondent couldmake a unilateral change without violating the Act. TheGeneral Counsel argues that no impasse had been reachedand, therefore, when Respondent made a unilateral changein the method of payment for offdays it violated the Act.The union representative, Taylor. testified that as thebargaining proceeded, he would mark his copy of the con-tract proposals "tent. okayed." These words were translatedto me to mean tentatively okay after which, according toTaylor, the subject covered by these words was removedfrom the bargaining table. In other words, the position ofthe Union was that once the words tentative okay appearedalongside a contract proposal, that issue was closed and notopen for further bargaining. Upon hearing these state-ments, I requested the General Counsel to bring her copy ofthe dictionary to the hearing room. The dictionary statesthat the word tentative means, not fully worked out or de-veloped. Despite careful questioning by me, Taylor insistedthat the word tentative meant the issue alongside which thisword appeared, was closed. The record shows that the wordtentative did come up quite frequently during the course ofthe bargaining. but that he wanted to explore further whatthe provision meant and that it was his desire to furtheranalyze the clause covering the use of the word tentativeokay. Despite the fact that I questioned Taylor carefullyand suggested that the word tentative in this context meantthat the matter was open to further discussion, Taylor didnot answer directly the interrogation that I directed at him,but spoke obliquely and never did come to grips with thissubject. The Company, through Vickery, was blocked in hisattempt to explore in depth the subject of payment on off-days and the Union refused to discuss the subject. It ap-pears from the record that the contention of the Employerwas not satisfactorily disposed of because the Union re-fused to discuss the subject. On the basis of the record, Ihold and find that the Union did, in fact, refuse to negotiatefurther on this subject. Consequently, I find that an impassewas reached and that thereafter the Company was withinits right to make a unilateral change without violating theAct.CONC('LUSIONS OF L.AWMI find that Respondent did not violate Section 8(a)(5) ofthe Act. It was precluded from meaningful bargaining bythe Union's refusal to discuss the issue of overtime pay onoffdays thus causing the parties to reach an impasse on thissubject.[Recommended Order for dismissal omitted from publi-cation.]42